Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Francyne J. Cooper seeks review of the Benefits Review Board’s order affirming the administrative law judge’s orders denying her motion to set aside a settlement agreement under the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. §§ 901-950 (2012), and denying reconsideration, and the Board’s order denying reconsideration. Our review of the record discloses that the Board’s decisions are based upon substantial evidence and are without reversible error. Accordingly, we deny Cooper’s motion to proceed in forma pauperis and deny the petition for review for the reasons stated by the Board. Cooper v. Northrup Grumman Shipbuilding, Inc., BRB No. 14-0039 (Aug. 5 & Oct. 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.